Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 3/23/22. Claims 1-6 and 8-16 are pending and under examination.

Withdrawn Rejections
The objection to the specification is withdrawn in light of the amendments.
The claim objections are withdrawn in light of the amendments.
The rejection under §112(b) is withdrawn in light of the amendments. Note the new rejections under this statute necessitated by said amendments.
The rejection under §112(a) is withdrawn in light of the amendments.

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  The “comprising” in line 5 of claim 4 and line 4 of claim 13 should be preceded by “the oleuropein aglycone metabolic derivatives” to make clear that the list is referring only to what these aglycone derivatives comprise and not what the “oleuropein aglycone…and oleuropein aglycone derivatives” comprise. 
The claims are further objected to for the list at lines 5-6 of claim 4 and 4-5 of claim 13 containing more than one use of “and”; the “and” between “tyrosol” and “hydroxytyrosol” should be removed.
Appropriate correction is required.

Claims 6 and 15 are objected to because of the following informalities:  the list should include “or” prior to the last element.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “synergistic” is a relative term which renders the claim indefinite. The term “synergistic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In this case, as noted previously and reiterated below, it would have been obvious to combine the two claimed compounds in a pharmaceutical composition for the same purpose as now claimed. The instant claims now attempt to rebut this prima facie case of obviousness by including the phrase “synergistic” and so it is critical that this phrase is defined in such a way that it provides a clear warning to others as to what concentrations of the drug are “synergistic” (covered by the claim) and which concentrations when combined are not (not covered by the claim). However, the metes and bounds of this phrase would not be clear to the skilled artisan.
First, the phrase “synergistic” is not modified anywhere in the claim as to what it is synergistic for. This is similar to using the phrase “effective amount” without specifying what it is effective for. The proper test is whether or not one skilled in the art could determine specific values for the amount based on the disclosure. See In reMattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The phrase “an effective amount . . . for growth stimulation” was held to be definite where the amount was not critical and those skilled in the art would be able to determine from the written disclosure, including the examples, what an effective amount is. In reHalleck, 422 F.2d 911, 164 USPQ 647 (CCPA 1970). The phrase “an effective amount” has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In reFredericksen 213 F.2d 547, 102 USPQ 35 (CCPA 1954). The more recent cases have tended to accept a limitation such as “an effective amount” as being definite when read in light of the supporting disclosure and in the absence of any prior art which would give rise to uncertainty about the scope of the claim. In Ex parteSkuballa, 12 USPQ2d 1570 (Bd. Pat. App. & Inter. 1989), the Board held that a pharmaceutical composition claim which recited an “effective amount of a compound of claim 1” without stating the function to be achieved was definite, particularly when read in light of the supporting disclosure which provided guidelines as to the intended utilities and how the uses could be effected. See MPEP § 2173.05(c)(III).
In this case, there is close prior art that gives rise to uncertainty about the scope of the claims (see §103 rejection). There are also multiple effects which might be evaluated when treating cognitive deficits associated with Alzheimer’s disease (AD), e.g., the claimed amounts are not synergistic when evaluated with the step-down test but are synergistic when evaluated with the ORT test. This is critical because one of skill in the art using an identical composition could arrive at two different conclusions. One using the combination in table 2 group F, for example, might determine that the composition infringes because there is synergy in the ORT test; alternately, they might conclude the composition does not infringe because there is no synergy in the step-down test. One of skill in the art might also use an identical composition to treat, e.g., Huntington’s disease (see below) and, finding the results not synergistic, could fairly conclude it is not a “synergistic combination” while being identical in every other way to one used to treat AD. Note that, as the claims are composition of matter claims, the intended use (“for treating…AD”) does not invalidate this critique as using the composition to treat HD does not mean it would not also have been capable of treating AD. This lack of clarity as to when a composition or method is infringed makes the claims indefinite.
Further, the specification provides evidence that 30 mg/kg of OLE combined with 50 mg/kg of LCFA-SG is synergistic when evaluated by an ORT. However, these are the minimum values set forth in e.g., claim 5. Under §112(d), a dependent claim must provide a further limitation to the claim from which it depends—in this case, claim 1. Thus, 30-1000 mg glutathione and 50-1000mg OLE are claimed as synergistic amounts but necessarily there must be other amounts which are also synergistic, else there would be no further limitation. However, it is unclear if these additional values are above and/or below this claimed range. The specification does not provide guidance on this question and so it is unclear which combinations outside this claimed range are still synergistic, particularly in light of the above where synergy may be evaluated in multiple different ways to arrive at wholly separate conclusions.
Further, for the composition of claim 5, the claim is not to a composition having any particular amount, but only that one could “ensure” this amount was delivered; however, this is true of any amount. Irrespective of how little a therapeutic dose is, it could be administered multiple times or concentrated in order to ensure a synergistic amount within the claimed range was administered. Irrespective of how much a therapeutic dose is, the composition could be diluted or the volume adjusted to ensure a synergistic amount within the claimed range was administered. Thus, claim 5 does not actually provide guidance on the amount in the composition, only in how it is ultimately administered (the intended use). Rather, the concentrations must be synergistic on their own, but then also capable of being adjusted to arrive at the claimed ranges. Since any amount can be adjusted to any other amount, the range in claim 5 does not provide clarity to how much of each compound would infringe claim 1.
One of skill in the art could not fairly determine when the instant claims were infringed.
Therefore, claims 1-6, 8-13, and 15-16 are indefinite. Claim 14 is not included in this rejection. Rather than a composition, this claim requires a clear demarcation of the amounts which are ultimately administered and therefore an amount that achieves “synergy”. Irrespective of how synergy is measured, one of skill in the art would be able to clearly evaluate if, e.g., 50-1000 mg of OLE and 30-1000 mg of glutathione was administered daily, which is necessarily a synergistic combination based on the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geelings (US 20030236202; previously cited) in view of Liguri (WO 2009047728; IDS 8/6/19 citation 2).
Regarding claim 1, Geelings teaches a pharmaceutical composition comprising a therapeutically effective amount of a phenolic compound (claims 5 and 1), wherein the phenolic compound is hydroxytyrosol, tyrosol, or oleuropein (claim 2), meeting the criteria of a pharmaceutical composition comprising oleuropein or oleuropein derivatives. Geelings further teaches that the amount is therapeutically effective in the context of treating certain diseases including Alzheimer’s disease (claim 10). Geelings does not teach including a glutathione/carboxylic acid conjugate.
Liguri teaches a pharmaceutical composition for the treatment of Alzheimer’s comprising S-acyl glutathione (claim 8), including specifically S-linoleoyl-GSH (claim 3).  S-linoleoyl-GSH meets the limitations of the instant structure for the glutathione/carboxylic acid conjugate and the structure is reproduced below:

    PNG
    media_image1.png
    326
    1041
    media_image1.png
    Greyscale
.
Liguri does not teach combining this compound with oleuropein.
Nevertheless, it would have been obvious to combine two compounds known to treat the same disease. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06(I).
	In this case, the prior art teaches each compound in a pharmaceutical composition intended to treat, e.g., Alzheimer’s disease and therefore their combination is prima facie obvious. 
	With respect to the phrase “synergistic combination”, this phrase is indefinite as articulated above. In one case, it is possible that any and all combinations of the two drugs are synergistic, in which case the prima facie motivation to combine the two is necessarily a synergistic combination, i.e., it is an inherent property of the combination. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Further, there is no need for the prior art to recognize a property as inherent, only that it is.
In another, there are synergistic and non-synergistic combinations, but the specification fails to clearly delineate between the two. Geelings teaches a therapeutic amount of hydroxytyrosol is, e.g., 100 mg (paragraph 65), which is within the range of claim 5 and so is a synergistic amount of hydroxytyrosol. Liguri teaches the dose varies but fails to teach a specific dose; however, the dose must be a therapeutic dose. Instant claim 1 does not require any particular amount, only that the amount is synergistic by some unclaimed evaluation method and that this amount is capable of being adjusted to the range in claim 5. The specification indicates that some methods result in synergy while others do not, even if the same amounts are combined.
	Thus, the Office has established that it would have been obvious to combine the two compounds and at least one of the compounds is in a synergistic amount. The Office is not equipped to make and compare prior art with the instant invention and therefore burden is shifted to Applicant to provide objective evidence that the above combination fails to meet the limitation of “synergistic combination”.

Regarding claim 2, the carboxylic acid component of the glutathione conjugate is taught by Liguri as being an aliphatic acyl group (claim 1), while presenting embodiments which are 12-24 carbons long. The limitations of claim 2 are such that this group is two carbons long:

    PNG
    media_image2.png
    365
    479
    media_image2.png
    Greyscale
.
It would have been obvious that such a compound could be used in the same manner. First, while providing longer embodiments, Liguri clearly teaches this is only a preference (“preferably”) while claiming explicitly that the R1 can be any aliphatic or aromatic acyl group. Second, Liguri explicitly teaches derivative which are C1-C20 (p.3) and, provided the teachings within, one could have immediately envisaged changing this aliphatic group progressively by single carbons. Further, see MPEP §2144.09(II), noting that homologs—those compounds differing regularly by the successive addition of the same chemical group such as CH2 groups, as is the case here—are generally sufficiently close in structure that there is a presumed expectation that the compounds have similar properties. As the art of record teaches the same (the group may be of any length) and there is no evidence to the contrary, using ethanoic acid at the R1 group of Liguri would have been obvious.
Regarding claim 3, S-linoleoyl-GSH comprises an omega-3 series acid.
Regarding claim 4, tyrosol and hydroxytyrosol would have been obvious as above.
Regarding claim 5, Geelings teaches a therapeutic amount of hydroxytyrosol is, e.g., 100 mg (paragraph 65) and that the formulation will vary (paragraphs 60-61). Liguri does not indicate any specific dose, thought Liguri does teach the purpose of the compound. Thus, the prior art teaches the same compounds to treat the same diseases as well as noting that dose will vary.
There is no evidence that the compounds change structure, obtain additional functionality, or are in any way different at the claimed ranges versus those outside the range. The instant claims are not a method of treatment and so must be judged on the aspects of the formulation itself. Setting an “amount” to be present in a composition where there is no difference in the components themselves does not make the composition non-obvious.
Regarding claim 6, Geelings teaches two forms of the composition as a drink and both include vitamin B12 with hydroxytyrosol and tyrosol (examples 7 and 6, respectively), making its inclusion in the formulation obvious.
Regarding claim 8, both Geelings and Liguri teach the compounds as pharmaceutical compositions, which meet the limitations of a medication. Liguri teaches formulation for oral administration (p.11 L26) as does Geelings (claim 6). Moreover, an intent to administer the composition orally does not make an otherwise obvious composition non-obvious absent evidence that the composition arrived at by the combination is incapable of being so administered.
Therefore, claims 1-6 and 8 would have been obvious.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geelings (US 20030236202) in view of Liguri (WO 2009047728; IDS 8/6/19 citation 2) and further in view of Bienkiewicz (US 20150065449; previously cited).
Claims 1-6 and 8 would have been obvious as above. However, Bienkiewicz provides additional motivation to keep B12 in the composition, as B12 is also therapeutic for Alzheimer’s disease (claim 12).
Therefore, claims 1-6 and 8 would have been obvious.

Response to Amendment
The declaration under 37 CFR 1.132 filed 3/23/22 is insufficient to overcome the rejection of claims 1-6 and 8 as set forth in the last Office action because:
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP §716.01(c)).
The declaration is filed by a named inventor and therefore the expert has a high degree of interest in the outcome of the case.
The nature of the matter sought to be established is whether or not the evidence of synergy between the two compounds is sufficient to rebut the prima facie case of obviousness.
In this case, new claims 9-16 are directed to a method of treating AD. The Examiner would have levied the same §103 rejection against these claims but for the declaration; see “Allowable Subject Matter” below.
However, the arguments and objective evidence is insufficient to outweigh the evidence in favor of obviousness over the composition of matter.
First, Declarant does not rebut the Examiner’s interpretation of the facts set forth in Table 2, e.g., that the results in the step-down test are not surprising and merely additive. Thus, it remains that there is objective evidence that the instant combination of drugs is not always synergistic, even if identical amounts are used.
Second, Declarant argues that the results in Table 2 regarding the “ORT [Object Recognition Test] test” does support the synergy of the compounds. Declarant compares the improvement in Groups B, C, and D (individual compounds) with improvement in Groups E and F (combinations). The improvement in Group E in the discrimination index is 0.31 compared to Group A (0.63-0.32), whereas adding the improvements of Groups B and C is 0.21 ((0.45-0.32)+(0.40-0.32)). The improvement in Group F in the discrimination index is 0.33, whereas adding the improvements of Groups B and D is 0.24. The results for wild-type mice do not represent objective evidence of treating AD as normal, healthy mice are not an art-recognized model correlating to the disease state (MPEP §2164.02(II)).
The comparison of Group E to Groups B/C is not objective evidence of synergy. As is clear from page 14 of the specification, group C uses 30 mg/kg of SAG whereas group E uses 50 mg/kg SAG. Thus, it is equally possible that the improvement in the discrimination index stems from using almost twice as much of an active ingredient (30 vs 50 mg/kg SAG) rather than any synergistic effect.
The comparison of Group F to Groups B/D is objective evidence of synergy, as the same amounts were administered individually as well as in combination, with the combination achieving more than additive improvements.
Unexpected results must be commensurate in scope with the claimed invention (MPEP §716.02(d)). Further, evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007).
It is reiterated that the composition itself possesses no new properties. The amount of oleuropein does not structurally or functionally affect the glutathione nor does the glutathione structurally or functionally affect the oleuropein. Declarant’s alleged synergy is a function of how a transgenic mouse—a correlated model for a human suffering cognitive deficits associated with AD—reacts to the composition. Thus, a claim which fails to require this component—administration to the patient—is a claim which is not commensurate in scope with the unexpected results. 
Declarant is seeking to exclude others from possession of a pharmaceutical with a “synergistic” amount of these two drugs, yet this synergy is limited to a specific use, not the composition itself. The objective evidence supports synergy when evaluated by an ORT in the disease state but not when evaluated by a step-down test. Further, this synergy exists in a mouse model of AD. In contrast, both Geelings and Liguri teach the benefits of combining these drugs to treat other diseases such as Huntington’s disease (Geeling claim 10 and Liguri claim 9). There is no evidence that this combination  is synergistic for treating Huntington’s disease, which does not have Aß as the primary etiologic agent (see enablement rejection in the Office Action mailed 3/2/21, p.5 L8-13), yet the instant claims would prevent others from using a pharmaceutical comprising these two agents despite the lack of objective evidence supporting such unexpected results.
Thus, the evidence in support of unexpected results is not commensurate in scope with the claims. Moreover, evidence of synergy in treating one disease is not evidence that such synergy extends to other uses of the composition itself and evidence of secondary considerations must be considered but do not necessarily control the obviousness analysis. Thus, taking all of the evidence as a whole including the alleged unexpected synergy, the evidence still tends to support a conclusion of obviousness.

Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive.
Applicant reiterates the findings in the declaration. These findings are not persuasive for the same reasons as above, incorporated herein.
Applicant argues that the Office “routinely” grants patents with composition claims based on the use of the composition. The Examiner has no authority or obligation to examine other applications to determine the validity of those patents. Each application is allowed or rejected on its own merits and an argument that an unrelated patent exists (e.g., US 10,829,648) is not an argument of any specific deficiency in the rejection of record.
Applicant argues there is no statement in the MPEP that unexpected use must be limited to method of use claims. While correct, the MPEP explicitly states that unexpected results must be commensurate in scope with the claims MPEP §716.02(d). A composition covers all possible uses of the combination whereas the unexpected result is contingent on administration to a human with AD. There is no evidence that the composition itself, which is what is claimed, contains any unexpected property. As such, the claims are clearly much broader than the scope of the unexpected results.
Applicant argues MPEP §2141(III) states three criteria for establishing unexpected results; however, Applicant’s quote is from MPEP §2141(V), and it will be the quoted requirements rather than the section that will be addressed. Applicant does not argue A and B and so those will not be addressed. Applicant argues C: “the results of the claimed combination were unexpected”.
Here, there is no objective evidence that the results of the claimed combination were unexpected. The pharmaceutical composition has no unexpected properties nor any unexpected results attributable to the composition in isolation of its use, which is the “claimed combination”. Its use in a method of treating AD might be unexpected, but that is not what is claimed in the rejected claims. While Applicant argues that the MPEP does not state that unexpected results must be limited to method of use claims, the MPEP is clear that the unexpected results but be commensurate with the “claimed invention”. Claim 1 is not a method of treating AD and there is no evidence of an unexpected property of the composition itself (the claimed invention).
Applicant argues “the fact the claimed composition can be used for another use is not relevant to the nexus between the unexpected results and the claim compositions” (remarks 3/23/22 p.12). The Examiner disagrees because this is critical to forming the nexus. As above, the claimed composition may or may not be synergistic across all use cases and, as such, a claim which omits the elements required to realize the unexpected results (administering to a human with AD) lacks a critical element which forms the nexus of the unexpected results.
Applicant argues that, if the Examiner was correct, US 10,829,648 should not have been granted. Again, full faith and credit is given to other Examiners and this Examiner has no authority or obligation to review and comment on the prosecution history of an unrelated application. The granting of the ‘648 patent is in no way a comment on the validity of the instant rejection, which is based on the facts of this application.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 and its dependent claims are allowable over the prior art, though are not allowable based on other statutes (see above).
As set forth above and previously, the closest prior art is the combination of Geeling and Liguri, which teach the claimed compounds as both useful for treating AD. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06(I).
However, a prima facie case of obviousness may be rebutted by secondary considerations, such as a showing of unexpected results. A showing of synergistic results may be unexpected.
Claim 9 excludes any amounts which do not generate a synergistic result (evaluated by some unclaimed measure) while claim 14 establishes a range of each drug that must be administered and achieves these synergistic results. The question is therefore whether or not this synergy was unexpected. In this case, while both drugs were taught as treating the same disease, there is no teaching or expectation that the drugs would have produced synergistic results. Moreover, the declaration filed 3/23/22 attests that these results are synergistic in a rebuttal of the Office’s assertion that the data in Table 2 did not establish that the efficacy was surprising (bullet 6). The implication is therefore that the synergy was in fact a surprising result. The Examiner agrees that such a result could not have been fairly predicted a priori and so weighs in favor of non-obviousness. The art of record provides no evidence of this expectation and so, considering the evidence as a whole, the evidence tends to weigh in favor of non-obviousness.
Regarding written description, the specification does not clearly indicate what is or is not a “synergistic” amount of the drugs and is addressed by the §112(b) rejection above. However, Applicant is clearly in possession of at least one such combination (Table 2 Group F). The Examiner is of the opinion that this, combined with the disclosure in general, is sufficient to meet the written description requirement.
Regarding enablement, one is provided with a working example as well as guided to a range of concentrations for the two drugs. Finding non-exemplified concentrations of the two compounds which are still synergistic would be a matter of routine experimentation. Therefore, the claims are considered enabled.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649